Ordered that the charges annexed to the moving papers be filed and that a copy thereof be personally delivered to said Robert H. Wilson, as provided by the Judiciary Law (§ 476)†, and that he have twenty days thereafter in which-to file his answers to the same, or otherwise to present his defense thereto. The further disposition of the motion is reserved until after the filing of such answers or defense. The counsel heretofore designated to present charges, to wit, William R. Dykman, Esq., and Stephen C. Baldwin, Esq., are now severally discharged and relieved from further duties in the matter. Present—Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ.

 Consol. Laws, chap. 30 (Laws of 1909, chap. 35), § 476.—[Rep.